  Case 16-80543      Doc 58       Filed 04/19/19 Entered 04/19/19 08:57:11           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JOSE E. VERGARA                       §       Case No. 16-80543
       WENDY M. VERGARA                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/07/2016.

       2) The plan was confirmed on 06/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/14/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 06/06/2017.

       5) The case was completed on 01/29/2019.

       6) Number of months from filing or conversion to last payment: 34.

       7) Number of months case was pending: 37.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $14,000.00.

       10) Amount of unsecured claims discharged without full payment: $199,671.67.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80543      Doc 58       Filed 04/19/19 Entered 04/19/19 08:57:11          Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 25,862.00
      Less amount refunded to debtor(s)                        $ 600.00
NET RECEIPTS                                                                       $ 25,262.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,073.78
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 6,073.78

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00       4,000.00    4,000.00        0.00
CAPITAL ONE AUTO FINANCE            Sec      4,825.85    4,825.85       4,825.85    4,825.85      395.71
CAPITAL ONE AUTO FINANCE            Uns          0.00        0.00           0.00        0.00        0.00
WOLLEMI ACQUISITIONS LLC by         Uns          0.00   18,847.16      18,847.16    1,210.48        0.00
SPRINGLEAF FINANCIAL SERV. OF       Sec     11,356.00   11,198.65       6,875.00    6,875.00      387.64
SPRINGLEAF FINANCIAL SERV. OF       Uns          0.00        0.00           0.00        0.00        0.00
ADVANCED DENTAL SOLUTIONS           Uns        154.00         NA             NA         0.00        0.00
ALLIED INTERSTATE                   Uns        221.00         NA             NA         0.00        0.00
ALLIED INTERSTATE                   Uns        452.00         NA             NA         0.00        0.00
AMERICOLLECT INC                    Uns         17.00         NA             NA         0.00        0.00
AMERICOLLECT INC                    Uns         20.00         NA             NA         0.00        0.00
AMERICOLLECT INC                    Uns         40.00         NA             NA         0.00        0.00
BRIAN W WU                          Uns         52.00         NA             NA         0.00        0.00
BUSINESS REVENUE SYSTEMS INC        Uns         57.00         NA             NA         0.00        0.00
C & D COMPLETE BUSINESS             Uns        681.00         NA             NA         0.00        0.00
CAPITAL ONE BANK USA NA             Uns        222.00      296.79         296.79       19.06        0.00
PORTFOLIO RECOVERY                  Uns        540.00      540.43         540.43       34.71        0.00
CASTLE PAYDAY LOAN                  Uns      1,000.00         NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-80543      Doc 58       Filed 04/19/19 Entered 04/19/19 08:57:11      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
CBE GROUP                           Uns        379.00         NA          NA        0.00       0.00
CCB CREDIT SERVICES INC             Uns        411.00         NA          NA        0.00       0.00
CENTEGRA HME                        Uns        162.00         NA          NA        0.00       0.00
CENTEGRA HEALTH SYSTEMS             Uns      1,500.00         NA          NA        0.00       0.00
CENTEGRA HEALTH SYSTEMS             Uns      6,056.00         NA          NA        0.00       0.00
CENTEGRA HME ALGONQUIN              Uns         35.00         NA          NA        0.00       0.00
CENTEGRA PHYSICIAN CARE             Uns        179.00         NA          NA        0.00       0.00
CENTEGRA PHYSICIAN CARE             Uns        310.00         NA          NA        0.00       0.00
CENTEGRA PHYSICIAN CARE             Uns        649.00         NA          NA        0.00       0.00
CENTER FOR CADIOVASCULAR            Uns         40.00         NA          NA        0.00       0.00
CENTER FOR DIAGNOSTIC               Uns      2,123.00         NA          NA        0.00       0.00
CHOICE RECOVERY                     Uns        140.00         NA          NA        0.00       0.00
CONVERGENT OUTSOURCING              Uns        708.00         NA          NA        0.00       0.00
CREDIT MANAGEMENT INC               Uns        385.00         NA          NA        0.00       0.00
CREDIT ONE BANK NA                  Uns          0.00         NA          NA        0.00       0.00
CREDIT PROTECTION SVC               Uns        290.00         NA          NA        0.00       0.00
US DEPARTMENT OF EDUCATION          Uns        248.00   78,158.58   78,158.58   5,019.81       0.00
DEPT OF EDUCATION / NELN            Uns        415.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      4,125.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      4,393.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      4,414.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      4,419.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      4,580.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      5,500.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      5,500.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      5,839.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      6,352.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      8,489.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      8,500.00         NA          NA        0.00       0.00
DEPT OF EDUCATION / NELN            Uns      9,645.00         NA          NA        0.00       0.00
ENHANCED RECOVERY CORP              Uns      1,627.00         NA          NA        0.00       0.00
FIELDSTONE MORTGAGE CO              Uns          0.00         NA          NA        0.00       0.00
FIRST FOOT PODIATRY                 Uns        135.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns         33.00      423.29      423.29      27.19       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        411.00      410.54      410.54      26.37       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80543      Doc 58       Filed 04/19/19 Entered 04/19/19 08:57:11    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
FOX VALLEY HERATOLOGY &             Uns        180.00        NA         NA        0.00       0.00
GLOBAL VACATION NETWORK             Uns      1,519.00        NA         NA        0.00       0.00
CENTEGRA HOSPITAL                   Uns      4,000.00   3,155.53   3,155.53     202.67       0.00
HARRIS & HARRIS LTD                 Uns        328.00        NA         NA        0.00       0.00
HOME SHOPPING NETWORK               Uns        500.00        NA         NA        0.00       0.00
CAVALRY SPV I, LLC                  Uns        516.00     516.39     516.39      33.17       0.00
ICS / ILLINOIS COLLECTION SERV      Uns        264.00        NA         NA        0.00       0.00
ILLINOIS CANCER SPECIALISTS         Uns        164.00        NA         NA        0.00       0.00
JC CHRISTENSEN & ASSOCIATES         Uns        507.00        NA         NA        0.00       0.00
BECKET & LEE LLP                    Uns        305.00     305.64     305.64      19.63       0.00
KOHLS / CAPONE                      Uns        307.00        NA         NA        0.00       0.00
LAKE MCHENRY PATHOLOGY              Uns        551.00        NA         NA        0.00       0.00
LIFELINE                            Uns        185.00        NA         NA        0.00       0.00
LTD FINANCIAL SERVICES              Uns        493.00        NA         NA        0.00       0.00
MALCOLM S GERALD & ASSOC            Uns        497.00        NA         NA        0.00       0.00
MDC ENVIRONMENTAL SERVICES          Uns         58.00        NA         NA        0.00       0.00
MEDICAL RECOVERY SPECIALISTS        Uns        200.00        NA         NA        0.00       0.00
MERCY HEALTH SYSTEM                 Uns        142.00        NA         NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,369.00        NA         NA        0.00       0.00
MOHS SURGERY & DERMATOLOGY          Uns         18.00        NA         NA        0.00       0.00
NCO FINANCIAL SYSTEMS INC           Uns        364.00        NA         NA        0.00       0.00
NORTHERN IL MEDICAL CENTER          Uns        143.00        NA         NA        0.00       0.00
NORTHWEST COLLECTORS                Uns         83.00        NA         NA        0.00       0.00
PRA BEHAVIORAL LLC                  Uns        120.00        NA         NA        0.00       0.00
QUEST DIAGNOSTICS                   Uns         17.00        NA         NA        0.00       0.00
QVC                                 Uns      2,000.00        NA         NA        0.00       0.00
RUSH OAK PARK HOSPITAL              Uns         75.00        NA         NA        0.00       0.00
SPRINT CORP                         Uns      1,800.00   1,626.77   1,626.77     104.48       0.00
SUNRISE CREDIT SERVICES INC         Uns        368.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP AS           Uns        367.00     100.57     100.57       6.45       0.00
THOMAS J WEIGEL MD                  Uns          7.00        NA         NA        0.00       0.00
UNITED RECOVERY SYSTEM              Uns        541.00        NA         NA        0.00       0.00
UNIVERSAL EXPRESS PAYDAY            Uns      1,000.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80543      Doc 58       Filed 04/19/19 Entered 04/19/19 08:57:11     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 11,700.85      $ 11,700.85           $ 783.35
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 11,700.85      $ 11,700.85           $ 783.35

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 104,381.69       $ 6,704.02                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,073.78
       Disbursements to Creditors              $ 19,188.22

TOTAL DISBURSEMENTS:                                            $ 25,262.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80543        Doc 58      Filed 04/19/19 Entered 04/19/19 08:57:11               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
